Citation Nr: 0124869	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to 
June 1987.  He died in April 1999.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 1999 rating 
decisions by the RO which denied a claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant testified at a hearing before a member of the Board 
in July 2001.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the VCAA, a 
remand of the appellant's claim is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Among the actions 
taken to ensure that the requirements of the new law have 
been satisfied, the RO should obtain additional records, as 
mentioned below, and seek expert opinion on the medical 
questions presented by this case.  

In order to establish service connection for the cause of the 
veteran's death, evidence must show that the fatal disease 
process is somehow linked to a period of military service or 
to service-connected disability.  See 38 U.S.C.A § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  Evidence may show 
that service-connected disability is either a principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is considered the "principal" 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2001).  A "contributory" cause of death must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1) (2001).  
It is not sufficient that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  Id.  

The veteran's death certificate shows that the immediate 
cause of death was hypertension due to (or as a consequence 
of) anemia.  No autopsy was performed.  The appellant 
contends that the cause of the veteran's death, hypertension, 
was the direct result of the strain put on the veteran's body 
from the pain caused by, or pain medication prescribed for, 
his service-connected back disability.  She contends in the 
alternative that hypertension began during the veteran's 
period of military service.  Specifically, the appellant 
claims that the veteran's service-connected back disability 
produced so much pain that he took all kinds of pain 
medication, and he was not able to exercise as he should 
have, which exacerbated his hypertension, ultimately causing 
his death.  In other words, she asserts that because of the 
back pain and pain medication, the veteran's hypertension 
worsened and ultimately caused or accelerated his demise.  

The veteran's service medical records show that, in 
August 1980, a blood pressure reading of 140/90 was noted.  
In September 1980, a blood pressure reading of 120/90 was 
noted.  In August 1981, a blood pressure reading of 142/98 
was noted.  
In August 1983, a blood pressure reading of 160/90 was noted.  
In January 1985, a blood pressure reading of 118/90 was 
noted.  In July 1985, a blood pressure reading of 110/90 was 
noted.  In October 1986, a blood pressure reading of 132/90 
was noted.  In November 1986, blood pressure readings of 
146/96, 124/90, 142/92, and 146/100 were noted.  In 
December 1986, a blood pressure reading of 130/90 was noted.  
In February 1987, a blood pressure reading of 138/90 was 
noted.  In March 1987, a blood pressure reading of 130/94 was 
noted.  The assessment included borderline hypertension.

Post-service VA treatment records show that, when examined by 
VA in August 1992, the diagnoses included borderline 
hypertension.  In September 1995, blood pressure readings of 
163/95, 178/100, and 171/102 were noted.  When examined by VA 
in April 1996, blood pressure readings of 154/104 (sitting), 
148/102 (lying), and 156/108 (standing) were noted.  The 
diagnoses included uncontrolled hypertension and mild anemia.  

When examined by VA in September 1997, the veteran reported 
increased low back pain.  It was noted that his medications 
included Ultram, Norgesic Forte, Tylenol, Valium, and 
Naproxen.  The diagnoses included chronic low back pain and 
essential hypertension.

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the appellant wherein she alleges that the 
veteran's service-connected back disability materially 
contributed to the veteran's death, it is unclear whether any 
physician has specifically addressed the question of whether 
the veteran's terminal disease process can be linked to his 
period of military service or to the service-connected back 
disability.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points.  
Therefore, to satisfy VA's duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim, the 
claims file should be forwarded to a VA examiner for an 
opinion.  Specifically, the Board finds that a medical 
opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records and records yet to be obtained, something 
that has not yet been done.  See 38 C.F.R. § 19.9 (2001).  

As suggested above, the record in this case does not appear 
complete.  When the appellant testified in July 2001, she 
indicated that the veteran had been going to a hospital for 
treatment for hypertension and back problems.  She noted that 
Dr. Wilson was the veteran's doctor at VA in Montgomery.  A 
review of the record reveals that these records do not appear 
to have been associated with the claims file; yet, such 
records may be pertinent to the appellant's claim.  (VA 
adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).)  In this regard, the Board notes that, because 
of the need to ensure that all potentially relevant VA 
records are made a part of the claims file, a remand is 
required.  See Bell, supra.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  Among the actions taken to satisfy 
the requirements of the new law, the RO 
should ask the appellant to provide 
information regarding any treatment 
records prepared prior to the veteran's 
death that have not been made a part of 
the record, as well as treatment records 
from Dr. Wilson at VA in Montgomery (see 
July 2001 hearing transcript).  The RO 
should assist the appellant in obtaining 
evidence as required by the VCAA and 
implementing regulations.  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should forward 
the claims file, along with all 
additional evidence obtained pursuant to 
the request above, to a VA physician who 
has expertise in vascular diseases.  The 
physician should provide an opinion as to 
the medical probability that the 
veteran's terminal disease process was 
attributable to his period of military 
service or to his service-connected back 
disability.  The specialist should also 
provide an opinion as to the medical 
probability that problems with pain or 
the use of pain medication prescribed for 
the service-connected back disability 
made the veteran's hypertension worse, or 
otherwise materially aided or lent 
assistance to the production of death.  
The rationale for any opinions offered by 
the physician should be set forth in 
detail.  


4.  The RO should ensure that the VA 
physician's report complies with this 
remand.  If the report is insufficient, 
it should be returned for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should re-adjudicate the 
cause of death claim in accordance with 
all applicable laws and regulations, 
including the VCAA and the implementing 
regulations.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the appellant until she receives further notice.  The purpose 
of this remand is to obtain clarifying information and comply 
with adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


